Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. The phrase “customary industry recommended practice” is vague and indefinite.
The effective filing date is 1-7-19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Scotti, Mario, Smart Cockpit, FOKKER 28 MK 100, (https://www.smartcockpit.com/docs/Fokker_100_Guide.pdf)(7-1-2001) and in view of U.S. patent Application Pub. No.: US 2018/0096608A1 to Westervelt et al. that was filed in 2016.  
The publication date of 7-1-2001 is indicated on page 2, line 3 of the NPL to Scotti as the “airline operations manual or AOM”.
Scotti discloses  “1.    A method for providing landing lights operation data during a flight of an aircraft, by a computing device comprising at least one processor and a system memory element, the method comprising: (see computer on page 27) (see page 5 and 33 where in the case of an engine failure of the aircraft or in an emergency on page 33 a warning is provided then the landing lights are retracted automatically in order to provide less drag on the aircraft)
obtaining a standard operating procedure (SOP) for operating landing lights onboard the aircraft during the flight,  (see page 2 where the landing lights are to be used always under 10,000) (see page 5 and 33 where in the case of an engine failure of the aircraft or in an emergency on page 33 a warning is provided then the landing lights are retracted automatically in order to provide less drag on the aircraft)
by the at least one processor, wherein the SOP comprises a customary industry-recommended practice for at least one of extension and retraction of the landing lights on the aircraft, and wherein execution of the SOP produces a flight efficiency level including at least fuel bum and drag parameters; (see page 5 and 33 where in the case of an engine failure of the aircraft or in an emergency on page 33 a warning is provided then the landing lights are retracted automatically in order to provide less drag on the aircraft)
determining an optimized operating procedure for the landing lights to increase the flight efficiency level to achieve an increased flight efficiency level, by the at least one processor, based on real-time contextual data; and”  (see page 5 and 33 where in the case of an engine failure of the aircraft or in an emergency on page 33 a warning is provided then the landing lights are retracted automatically in order to provide less drag on the aircraft)”.
presenting an advisory comprising at least graphical elements associated with the optimized operating procedure,  (see page 5, 48 where the display will indicate an engine failure and that the landing lights will retract; see page 2 that under 10,000 feet then the lights are to be placed on and in an autolanding the landing lights will be flashing and in page 20 the lights will indicate a warning)”
Scotti is silent but Westervelt teaches “…a potential cost savings for the optimized operating procedure, and (see paragraph 28-34 and see FIG. 3 where the specific aircraft characteristics can provide a model that includes a drag of the aircraft)
the increased flight efficiency level onboard the aircraft, via a display device communicatively coupled to the at least one processor”. (see paragraph 28-34 and 51). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of SCOTTI with the teachings of WESTERVELT since WESTERVELT teaches that an aircraft  flight plan can be provided in block 205. Then an external cloud based computation can be made using the flight plan data in block 210 for a cost savings and a very efficient path.  Then a four dimensional optimized path of the aircraft from the remote cloud can be provided to the aircraft and the aircraft can be guided along to the improved 4D path with improved less drag for increased fuel efficiency.  For example, a lookup table or other pre-determined static values including averaged control data values (e.g., "economy" control speeds and altitudes, etc.) may be referenced by the FMS (or other entity) and used by the aircraft's on-board FMS to construct a so-called "optimized" four-dimensional (4-D including latitude, longitude, altitude, and time) trajectory for the aircraft using the "economy" control targets, wherein the calculated trajectory may be used to guide the aircraft to the constructed path in a prescribed time frame. For example, the calculated trajectory may include commands to guide the aircraft from 30 k 

Claim 2 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Scotti, Mario, Smart Cockpit, FOKKER 28 MK 100, (https://www.smartcockpit.com/docs/Fokker_100_Guide.pdf)(7-1-01) and in view of U.S. patent Application Pub. No.: US 2018/0096608A1 to Westervelt et al. that was filed in 2016 and in further in view of U.S. Patent No.: US4760396A to Barney. 

Scotti discloses  “2.    The method of Claim 1, wherein determining the optimized operating procedure for the landing lights further comprises:” (see page 5, 48 where the display will indicate an engine failure and that the landing lights will retract; see page 2 that under 10,000 feet then the lights are to be placed on and in an autolanding the landing lights will be flashing and in page 20 the lights will indicate a warning)”
 creating a tail number-specific performance model of the aircraft based on the realtime contextual data, (see paragraph 25) aircraft data, (see paragraph 24) a current aircraft state, a current aircraft trajectory, (see paragraph 5 and 24-34)” ;
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of SCOTTI with the teachings of WESTERVELT since WESTERVELT teaches that an aircraft  flight plan can be provided in block 205. Then an external cloud based computation can be made using the flight plan data in block 210 for a cost savings and a very efficient path.  Then a four dimensional optimized path of the aircraft from the remote cloud can be provided to the aircraft and the aircraft can be guided along to the improved 4D path with improved less drag for increased fuel efficiency.  For example, a lookup table or other pre-determined static values including averaged control data values (e.g., "economy" control speeds and altitudes, etc.) may be referenced by the FMS (or other entity) and used by the aircraft's on-board FMS to construct a so-called "optimized" four-dimensional (4-D including latitude, longitude, altitude, and time) trajectory for the aircraft using the "economy" control targets, wherein the calculated trajectory may be used to guide the aircraft 

Scotti is silent but Barney teaches “…and visibility requirements at a plurality of altitude levels of the current aircraft trajectory, by the at least one processor; and (see col. 4, lines 20-55); 
    PNG
    media_image1.png
    453
    753
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of SCOTTI with the teachings of BARNEY since BARNEY teaches that an aircraft can include a storage device that references different clearance altitudes that are safe and where the aircraft should fly utilizing a stored distance D, T, R, I or DR as in FIG. 2.  The aircraft can then include clearance altitudes where there is a soft ride for a flight plan or other indications in section 3 of Fig. 2 above for a hard ride and this area should be avoided. The map can also indicate where the aircraft is visible from the terrain. This can provide  an increased 

Scotti discloses “…calculating an optimal altitude value for operating the landing lights to achieve the increased flight efficiency level, (see page 5, 48 where the display will indicate an engine failure and that the landing lights will retract; see page 2 that under 10,000 feet then the lights are to be placed on and in an autolanding the landing lights will be flashing and in page 20 the lights will indicate a warning)”
Scotti is silent but Westervelt teaches based on the tail number-specific performance model, by the at least one processor, (see paragraph 5 and 24-34)”
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of SCOTTI with the teachings of WESTERVELT since WESTERVELT teaches that an aircraft  flight plan can be provided in block 205. Then an external cloud based computation can be made using the flight plan data in block 210 for a cost savings and a very efficient path.  Then a four dimensional optimized path 

Scotti discloses  “wherein the optimized operating procedure comprises operating the landing lights at the optimal altitude value”. 
Claims 3-4 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Scotti, Mario, Smart Cockpit, FOKKER 28 MK 100, (https://www.smartcockpit.com/docs/Fokker_100_Guide.pdf)(7-1-01) and in view of U.S. patent Application Pub. No.: US 2018/0096608A1 to Westervelt et al. that was filed in 2016 and in further in view of U.S. Patent No.: US4760396A to Barney. 
    PNG
    media_image2.png
    561
    920
    media_image2.png
    Greyscale

 “3.    The method of Claim 2, further comprising:
establishing communication connections to avionics systems onboard the aircraft and to one or more remote servers, via a communication device communicatively coupled to the at least one processor; (see FIG. 3 where a down link to an off the aircraft system is used as block 320 to a flied flight plan 305 and to the optimization block 350 in Fig. 3)
obtaining the current aircraft trajectory and the current aircraft state, via the communication connections by the at least one processor; and  (see paragraph 5-10)
dynamically obtaining the real-time contextual data during the flight, via the communication connections by the at least one processor, wherein the real-time contextual data comprises at least weather data, (see block 335) traffic data, (see block 330) visibility data, wind data (see paragraph 16), airport data, (see paragraph 16) aircraft information, and Notices to Airmen (NOTAMs) (see paragraph 49) associated with the current aircraft trajectory; (see paragraph 24-32)
continuously updating the tail number-specific performance model during the flight (see FIG. 3 block 360), using the real-time contextual data; and
continuously updating the optimal altitude value (see block 360 where a 4d path is computed in FIG. 3 including elevation) during the flight, using the tail number-specific performance model”. (see block 325; see paragraph 46-51);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of SCOTTI with the teachings of WESTERVELT since WESTERVELT teaches that an aircraft  flight plan can be provided in block 205. Then an external cloud based computation can be made using the flight plan data in block 210 for a cost savings and a very efficient path.  Then a four dimensional optimized path of the aircraft from the remote cloud can be provided to the aircraft and the aircraft can be guided along to the improved 4D path with improved less drag for increased fuel efficiency.  For example, a lookup table or other pre-determined static values including averaged control data values (e.g., "economy" control speeds and altitudes, etc.) may be referenced by the FMS (or other entity) and used by the aircraft's on-board FMS to construct 

Scotti is silent but Westervelt teaches “4.    The method of Claim 2, further comprising:
during the flight, identifying a current altitude of the aircraft (see FIG. 3 and block 360 and 305), by the at least one processor, wherein the current aircraft state includes the current altitude; (see block 360 where a 4d path is computed in FIG. 3 including elevation)
comparing the current altitude to the optimal altitude value, by the at least one processor; and (see block 360 where a 4d path is computed in FIG. 3 including elevation and is optimized in block 
350)
when the current altitude is within a predetermined threshold of the optimal altitude value, presenting at least one real-time alert onboard the aircraft, by the at least one processor. (see paragraph 44-49). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of SCOTTI with the teachings of WESTERVELT since WESTERVELT teaches that an aircraft  flight plan can be provided in block 205. Then an external cloud based computation can be made using the flight plan data in block 210 for a cost savings and a very efficient path.  Then a four dimensional optimized path of the aircraft from the remote cloud can be provided to the aircraft and the aircraft can be guided along to the improved 4D path with improved less drag for increased fuel efficiency.  For example, a lookup table or other pre-determined static values including averaged control data values (e.g., "economy" control speeds and altitudes, etc.) may be referenced by the 

Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Scotti, Mario, Smart Cockpit, FOKKER 28 MK 100 and in view of U.S. patent Application Pub. No.: US 2018/0096608A1 to Westervelt et al. that was filed in 2016 and in further in view of U.S. Patent No.: US4760396A to Barney and in view of U.S. Patent Application Pub. No.: US20050121978A1 to Mcavoy that was filed in 2003. 
    PNG
    media_image3.png
    777
    706
    media_image3.png
    Greyscale

Scotti is silent but Mcavoy teaches “5.    The method of Claim 4, further comprising:
presenting an auditory alert associated with the optimal altitude value and potential fuel savings onboard the aircraft, by the at least one processor via a communicatively coupled audio device;
wherein the at least one real-time alert includes the auditory alert”. (see Fig. 6 where at a flight altitude in block 602 and paragraph 29-32 the appliances are polled and then if there is not enough power in the budget for the lights in FIG. 5 then the power is denied to the load in blocks 602-624 and if power is wanted and there is a request level high enough then the power can be granted in block 616) ;
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of SCOTTI with the teachings of McAVOY since McAVOY teaches that an aircraft can include a scheme to budget and to reduce power to accessories. This can be based on a power budget for the entire aircraft. Power can be routed only to certain high priority items or accessories. Power to other low priority items such as power to the lights can be prevented.  For example, if a light is turned on, and this indicated as an “excessive power item” in the budget counter or in block 612, then the power to the lights will be denied. The power will be conserved.   However, to the contrary, and if a high priority 


    PNG
    media_image4.png
    721
    639
    media_image4.png
    Greyscale

Scotti is silent but Mcavoy teaches “6.    The method of Claim 4, further comprising:
presenting a visual alert associated with the optimal altitude value and potential fuel savings onboard the aircraft, by the at least one processor via the display device;
wherein the at least one real-time alert includes the visual alert.. (see Fig. 6 where at a flight altitude in block 602 and paragraph 29-32 the appliances are polled and then if there is not enough power in the budget for the lights in FIG. 5 then the power is denied to the load in blocks 602-624 and if power is wanted and there is a request level high enough then the power can be granted in block 616; see paragraph 41 where a visual identifier is provided);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of SCOTTI with the teachings of McAVOY since McAVOY teaches that an aircraft can include a scheme to budget and to reduce power to accessories. This can be based on a power budget for the entire aircraft. Power can be routed only to certain high priority items or accessories. Power to other low priority items such as power to the lights can be prevented.  For example, if a light is turned on, and this indicated as an “excessive power item” in the budget counter or in block 612, then the power to the lights will be denied. The 

Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Scotti, Mario, Smart Cockpit, FOKKER 28 MK 100, and in view of U.S. patent Application Pub. No.: US 2018/0096608A1 to Westervelt et al. that was filed in 2016. 

Scotti discloses “7.    The method of Claim 1, further comprising:
obtaining a landing lights operation recommendation associated with aircraft fuel efficiency, by the at least one processor; (see page 5, 48 where the display will indicate an engine failure and that the landing lights will retract; see page 2 that under 10,000 feet then the lights are to be 

updating the SOP according to the landing lights operation recommendation, by the at least one processor, to produce an updated SOP; and
determining the optimized operating procedure for the landing lights to increase the flight efficiency level based on the updated SOP, by the at least one processor” (see computer on page 27) (see page 5 and 33 where in the case of an engine failure of the aircraft or in an emergency on page 33 a warning is provided then the landing lights are retracted automatically in order to provide less drag on the aircraft).
Claims 8-9 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Scotti, Mario, Smart Cockpit, FOKKER 28 MK 100, and in view of U.S. patent Application Pub. No.: US 2018/0096608A1 to Westervelt et al. that was filed in 2016 and in view of U.S. Patent No.: 8,335,601 to Sham. 

    PNG
    media_image5.png
    958
    1076
    media_image5.png
    Greyscale

Scotti is silent but Sham teaches “8.    The method of Claim 1, further comprising:
presenting the graphical elements associated with the optimized operating procedure via a lateral profile display onboard the aircraft; (see col. 7, lines 10-36)
wherein the lateral profile display is communicatively coupled to the at least one processor, and wherein the display device further comprises the lateral profile display”.  (see FIG. 3, where the onboard client can provide a takeoff check list fault report to a ground based server and then obtain results; see col. 3, lines 1-30 and col. 5, lines 1-15 and 59 where the display device is a portable computing device having a display unit 214; see FIG. 3 where the device performs a lateral display 304-328 to the LRU via test messages  and then a report is generated for display at the ATC, terminal and AOC at block 324; see col. 6, line 60-67));
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of SCOTTI with the teachings of SHAM since SHAM teaches that an operating procedure (message blocks 304-328 of FIG. 3) of the aircraft can be performed by an integrated client system (figure 3) to test the aircraft and provide an indication of a fault to a portable computing device.  A display device can indicate a fault without any supervision and a remedial action can be taken for improved safety in an automated manner.   See abstract and col. 7, line 35 to col. 9, line 62 of Sham. 

“9.    The method of Claim 1, further comprising:
presenting the graphical elements associated with the optimized operating procedure via a vertical profile display onboard the aircraft; (see col. 7, lines 10-36) (see FIG. 3, where the onboard client can provide a takeoff check list fault report to a ground based server and then obtain results; see col. 3, lines 1-30 and col. 5, lines 1-15 and 59 where the display device is a portable computing device having a display unit 214; see FIG. 3 where the device performs a vertically oriented display 304-328 to the LRU via test messages  and then a report is generated for display at the ATC, terminal and AOC at block 324; see col. 6, line 60-67)
wherein the vertical profile display is communicatively coupled to the at least one processor, and wherein the display device further comprises the vertical profile display. (see FIG. 3, where the onboard client can provide a takeoff check list fault report to a ground based server and then obtain results; see col. 3, lines 1-30 and col. 5, lines 1-15 and 59 where the display device is a portable computing device having a display unit 214);


Displaying data via a vertical or a lateral profile absent unexpected results is 1 an aesthetic design changes and includes little patentable limitations. See MPEP sec. 2144.04. See also In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not 
Also, 2. changes in size and shape or proportion absent unexpected results is also not patentable distinct and has little patentable weight.  See MPEP sec. 2144.04. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Scotti, Mario, Smart Cockpit, FOKKER 28 MK 100, and in view of U.S. patent Application Pub. No.: US 2018/0096608A1 to Westervelt et al. that was filed in 2016 and in view of U.S. Patent No.: US7769501B2 to R. Allen Lusardi and assigned to BOEING™ (hereinafter “Allen”). 


    PNG
    media_image6.png
    636
    858
    media_image6.png
    Greyscale

Scotti is silent but ALLEN teaches “10.    The method of Claim 1, further comprising:
presenting the graphical elements via at least one of an avionics display and an Electronic Flight Bag (EFB) application display provided by the computing device; (see abstract and claims 1-15)
wherein the display device comprises at least one of the avionics display and the EFB application display” (see FIG. 2-5 and col. 4, line 55 to col. 6, line 60).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Scotti, Mario, Smart Cockpit, FOKKER 28 MK 100, and in view of U.S. patent Application Pub. No.: US 2018/0096608A1 to Westervelt et al. that was filed in 2016. 

Scotti discloses  “11.    A computing device for providing landing lights operation data during a flight of an aircraft, the computing device comprising: (see computer on page 27) (see page 5 and 33 where 
a system memory element;
a display device configured to present graphical elements and text onboard the aircraft; and
at least one processor communicatively coupled to the system memory element and the display device, the at least one processor configured to: see page 2 where the landing lights are to be used always under 10,000) (see page 5 and 33 where in the case of an engine failure of the aircraft or in an emergency on page 33 a warning is provided then the landing lights are retracted automatically in order to provide less drag on the aircraft)
obtain a standard operating procedure (SOP) for operating landing lights onboard the aircraft during the flight, wherein the SOP comprises a customary industry-recommended practice for at least one of extension and retraction of the landing lights on the aircraft, and wherein execution of the SOP produces a flight efficiency level including at least fuel bum and drag parameters; (see page 5 and 33 where in the case of an engine failure of the aircraft or in an emergency on page 33 a warning is provided then the landing lights are retracted automatically in order to provide less drag on the aircraft)
determine an optimized operating procedure for the landing lights to increase the flight efficiency level to achieve an increased flight efficiency level, based on realtime contextual data; and (see page 2 where the landing lights are to be used always under 10,000) (see page 5 and 33 where in the case of an engine failure of the aircraft or in an emergency on page 33 a warning is provided then the landing lights are retracted automatically in order to provide less drag on the aircraft)
present an advisory comprising at least graphical elements associated with the optimized operating procedure, (see page 5, 48 where the display will indicate an engine failure and that the landing lights will retract; see page 2 that under 10,000 feet then the lights are to be placed on and in an auto landing the landing lights will be flashing and in page 20 the lights will indicate a warning)”
Scotti is silent but Westervelt teaches “…a potential cost savings for the optimized operating procedure, (see paragraph 28-34 and see and the increased flight efficiency level onboard the aircraft, via the display device”. (See paragraph 28-34 and 51). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of SCOTTI with the teachings of WESTERVELT since WESTERVELT teaches that an aircraft  flight plan can be provided in block 205. Then an external cloud based computation can be made using the flight plan data in block 210 for a cost savings and a very efficient path.  Then a four dimensional optimized path of the aircraft from the remote cloud can be provided to the aircraft and the aircraft can be guided along to the improved 4D path with improved less drag for increased fuel efficiency.  For example, a lookup table or other pre-determined static values including averaged control data values (e.g., "economy" control speeds and altitudes, etc.) may be referenced by the FMS (or other entity) and used by the aircraft's on-board FMS to construct a so-called "optimized" four-dimensional (4-D including latitude, longitude, altitude, and time) trajectory for the aircraft using the "economy" control targets, wherein the calculated trajectory may be used to guide the aircraft to the constructed path in a prescribed time frame. For example, the 

Claim 12 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Scotti, Mario, Smart Cockpit, FOKKER 28 MK 100, and in view of U.S. patent Application Pub. No.: US 2018/0096608A1 to Westervelt et al. that was filed in 2016 and in further in view of U.S. Patent No.: US4760396A to Barney. 

Scotti discloses  12.    The computing device of Claim 11, wherein the at least one processor is further configured to determine the optimized operating procedure, by: :” (see page 5, 48 where the display will indicate an engine failure and that the landing lights will retract; see page 2 that under 10,000 feet then the lights are to be placed on and in an 
Scotti is silent but Westervelt teaches “..creating a tail number-specific performance model of the aircraft based on the realtime contextual data, (see paragraph 25) aircraft data, (see paragraph 24) a current aircraft state, a current aircraft trajectory, (see paragraph 5, 24-34) 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of SCOTTI with the teachings of WESTERVELT since WESTERVELT teaches that an aircraft  flight plan can be provided in block 205. Then an external cloud based computation can be made using the flight plan data in block 210 for a cost savings and a very efficient path.  Then a four dimensional optimized path of the aircraft from the remote cloud can be provided to the aircraft and the aircraft can be guided along to the improved 4D path with improved less drag for increased fuel efficiency.  For example, a lookup table or other pre-determined static values including averaged control data values (e.g., "economy" control speeds and altitudes, etc.) may be referenced by the FMS (or other entity) and used by the aircraft's on-board FMS to construct 

Scotti is silent but Barney teaches “…and visibility requirements at a plurality of altitude levels of the current aircraft trajectory; (see col. 4, lines 20-55);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of SCOTTI with the teachings of BARNEY since BARNEY teaches that an aircraft can include a storage device that references different clearance altitudes that are safe and where the aircraft should fly utilizing a stored distance D, T, R, I or DR 

Scotti discloses  “and calculating an optimal altitude value for operating the landing lights to achieve the increased flight efficiency level” (see page 5, 48 where the display will indicate an engine failure and that the landing lights will retract; see page 2 that under 10,000 feet then the lights are to be placed on and in an autolanding the landing lights will be flashing and in page 20 the lights will indicate a warning)”, 
Scotti is silent but Westervelt teaches based on the tail number-specific performance model (see paragraph 5 and 24-34)”,
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of SCOTTI with the teachings of WESTERVELT since WESTERVELT teaches that an aircraft  

wherein the optimized operating procedure comprises operating the landing lights at the optimal altitude value”. (see page 5, 48 where the display will indicate an engine failure and that the landing lights will retract; see page 2 that under 10,000 feet then the lights are to be placed on and in an auto-landing the landing lights will be flashing and in page 20 the lights will indicate a warning)”
Claims 13-14 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Scotti, Mario, Smart Cockpit, FOKKER 28 MK 100, and in view of U.S. patent Application Pub. No.: US 2018/0096608A1 to Westervelt et al. that was filed in 2016 and in further in view of U.S. Patent No.: US4760396A to Barney.

    PNG
    media_image2.png
    561
    920
    media_image2.png
    Greyscale
Scotti is silent but Westervelt teaches “13.    The computing device of Claim 12, further comprising a communication device communicatively coupled to the at least one processor, the communication device configured to establish communication connections to avionics systems onboard the aircraft and to one or more remote servers; (see FIG. 3 where a down link to an off the aircraft system is used as block 320 to a flied flight plan 305 and to the optimization block 350 in Fig. 3)
wherein the at least one processor is further configured to:
obtain the current aircraft trajectory and the current aircraft state, via the communication connections; and (see paragraph 5-10)
dynamically obtain the real-time contextual data during the flight, via the communication connections, wherein the real-time contextual data comprises at least weather data, (see block 335) traffic data, (see block 330) visibility data, wind data (see paragraph 16), airport data, (see paragraph 16) aircraft information, and Notices to Airmen (NOTAMs) (see paragraph 49) associated with the current aircraft trajectory;(see paragraph 24-32)
continuously update the tail number-specific performance model during the flight, using the real-time contextual data; and (see FIG. 3 block 360),
continuously update the optimal altitude value during the flight, (see block 360 where a 4d path is computed in FIG. 3 including elevation) using the tail number-specific performance model. ”. (see block 325; see paragraph 46-51);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of SCOTTI with the 

Scotti is silent but Westervelt teaches “14.    The computing device of Claim 12, wherein the at least one processor is further configured to:
during the flight, identify a current altitude of the aircraft, wherein the current aircraft state includes the current altitude; (see block 360 where a 4d path is computed in FIG. 3 including elevation)
compare the current altitude to the optimal altitude value; and when the current altitude is within a predetermined threshold of the optimal altitude value, (see block 360 where a 4d path is computed in FIG. 3 including elevation and is optimized in block 350)
 present at least one real-time alert onboard the aircraft. (see paragraph 44-49)”.
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of SCOTTI with the teachings of WESTERVELT since WESTERVELT teaches that an aircraft  flight plan can be provided in block 205. Then an external cloud based computation can be made using the flight plan data in block 210 for a cost 

Claim 15 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Scotti, Mario, Smart Cockpit, FOKKER 28 MK 100, and in view of U.S. patent Application Pub. No.: US 2018/0096608A1 to Westervelt et al. that was filed in 2016. 

Scotti discloses “15.    The computing device of Claim 11, wherein the at least one processor is further configured to:
obtain a landing lights operation recommendation associated with aircraft fuel efficiency; (see page 5, 48 where the display will indicate an engine failure and that the landing lights will retract; see page 2 that under 10,000 feet then the lights are to be placed on and in an autolanding the landing lights will be flashing and in page 20 the lights will indicate a warning)”
update the SOP according to the landing lights operation recommendation, to produce an updated SOP; and
determine the optimized operating procedure for the landing lights to increase the flight efficiency level based on the updated SOP ” (see computer on page 27) (see page 5 and 33 where in the case of an engine failure of the aircraft or in an emergency on page 33 a warning is .
Claim 16 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Scotti, Mario, Smart Cockpit, FOKKER 28 MK 100, and in view of U.S. patent Application Pub. No.: US 2018/0096608A1 to Westervelt et al. that was filed in 2016 and in view of Barney. 

Scotti discloses  “16.    A non-transitory, computer-readable medium containing instructions thereon, which, when executed by a processor, perform a method for providing landing lights operation data during a flight of an aircraft, by a computing device comprising at least one processor and a system memory element, the method comprising: (see computer on page 27) (see page 5 and 33 where in the case of an engine failure of the aircraft or in an emergency on page 33 a warning is provided then the landing lights are retracted automatically in order to provide less drag on the aircraft)
obtaining a standard operating procedure (SOP) for operating landing lights onboard the aircraft during the flight, by the processor, wherein the SOP comprises a customary industry-recommended practice for at least one of extension and retraction of the landing lights on the aircraft, (see page 2 where the landing lights are to be used always under 10,000) (see page 5 and 33 where in the case of an engine failure of the aircraft or in an emergency on page 33 a warning is provided then the landing lights are retracted automatically in order to provide less drag on the aircraft)and wherein the SOP produces a flight efficiency level including at least fuel bum and drag parameters; (see page 5 and 33 where in the case of an engine failure of the aircraft or in an emergency on page 33 a warning is provided then the landing lights are retracted automatically in order to provide less drag on the aircraft)
determining an optimized operating procedure for the landing lights to increase the flight efficiency level to achieve an increased flight efficiency level, by the processor,”  (see page 5 and 33 where in the case of an engine failure of the aircraft or in an emergency on page 33 a warning is provided then the landing lights are retracted automatically in order to provide less drag on the aircraft)”.
Scotti is silent but Westervelt teaches “based on real-time contextual data, by: …creating a tail number-specific performance model of the aircraft, by the processor, based on the real-time contextual data, (see paragraph 25) aircraft data, a current aircraft state, a current aircraft trajectory, (see paragraph 5, 24-34) (see block 360 where a 4d path is computed in FIG. 3 including elevation);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of SCOTTI with the teachings of WESTERVELT since WESTERVELT teaches that an aircraft  flight plan can be provided in block 205. Then an external cloud based computation can be made using the flight plan data in block 210 for a cost savings and a very efficient path.  Then a four dimensional optimized path of the aircraft from the remote cloud can be provided to the aircraft and the aircraft can be guided along to the improved 4D path with improved less drag for increased fuel efficiency.  For example, a lookup table or other pre-determined static values including averaged control data values (e.g., "economy" control speeds and altitudes, etc.) may be referenced by the FMS (or other entity) and used by the aircraft's on-board FMS to construct a so-called "optimized" four-dimensional (4-D including latitude, longitude, altitude, and time) trajectory for the aircraft using the "economy" control targets, wherein the calculated trajectory may be used to guide the aircraft to the constructed path in a prescribed time frame. For example, the calculated trajectory may include commands to guide the aircraft from 30 k 

Scotti is silent but Barney teaches “…and visibility requirements at a plurality of altitude levels of the current aircraft trajectory; and (see col. 4, lines 20-55)”; 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of SCOTTI with the teachings of BARNEY since BARNEY teaches that an aircraft can include a storage device that references different clearance altitudes that are safe and where the aircraft should fly utilizing a stored distance D, T, R, I or DR as in FIG. 2.  The aircraft can then include clearance altitudes where there is a soft ride for a flight plan or other indications in section 3 of Fig. 2 above for a hard ride and this area should be avoided. The map can also indicate where the aircraft is visible from the terrain. This can provide  an increased 

Scotti is silent but Westervelt teaches “ calculating an optimal altitude value (see block 360 where a 4d path is computed in FIG. 3 including elevation)  (see block 325; see paragraph 46-51);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of SCOTTI with the teachings of WESTERVELT since WESTERVELT teaches that an aircraft  flight plan can be provided in block 205. Then an external cloud based computation can be made using the flight plan data in block 210 for a cost savings and a very efficient path.  Then a four dimensional optimized path of the aircraft from the remote cloud can be provided to the aircraft and the aircraft can be guided along to the improved 4D path with improved less drag for increased fuel efficiency.  For example, a lookup table or other pre-determined static values including averaged control data values (e.g., "economy" control speeds and altitudes, etc.) may be referenced by the FMS (or other entity) and used by the aircraft's on-board FMS to construct a so-called "optimized" four-dimensional (4-D including latitude, longitude, 

Scotti discloses “…for operating the landing lights to achieve the increased flight efficiency level”, (see page 5, 48 where the display will indicate an engine failure and that the landing lights will retract for less drag when there is no power at a predetermined altitude ; see page 2 that under 10,000 feet then the lights are to be placed on and in an autolanding the landing lights will be flashing and in page 20 the lights will indicate a warning)”
Scotti is silent but Westervelt teaches “based on the tail number-specific performance model, by the processor… at the optimal altitude value;,” (see FIG. 3 block 360), (see block 360 where a 4d path is computed in FIG. 3 including elevation);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of SCOTTI with the teachings of WESTERVELT since WESTERVELT teaches that an aircraft  flight plan can be provided in block 205. Then an external cloud based computation can be made using the flight plan data in block 210 for a cost savings and a very efficient path.  Then a four dimensional optimized path of the aircraft from the remote cloud can be provided to the aircraft and the aircraft can be guided along to the improved 4D path with improved less drag for increased fuel efficiency.  For example, a lookup table or other pre-determined static values including averaged control data values (e.g., "economy" control speeds and altitudes, etc.) may be referenced by the FMS (or other entity) and used by the aircraft's on-board FMS to construct a so-called "optimized" four-dimensional (4-D including latitude, longitude, altitude, and time) trajectory for the aircraft using the "economy" control targets, wherein the calculated trajectory may be used to guide the aircraft to the constructed path in a prescribed time frame. For example, the calculated trajectory may include commands to guide the aircraft from 30 k feet to 40 k feet by a certain time by changing aircraft settings, including for 

Scotti discloses “…wherein the optimized operating procedure comprises operating the landing lights …(see page 5, 48 where the display will indicate an engine failure and that the landing lights will retract; see page 2 that under 10,000 feet then the lights are to be placed on and in an autolanding the landing lights will be flashing and in page 20 the lights will indicate a warning)”
Scotti discloses “…and presenting an advisory comprising at least graphical elements …”(see page 5, 48 where the display will indicate an engine failure and that the landing lights will retract; see page 2 that under 10,000 feet then the lights are to be placed on and in an auto-landing the landing lights will be flashing and in page 20 the lights will indicate a warning)”
 “associated with the optimal altitude value. (see block 360 where a 4d path is computed in FIG. 3 including elevation) (see FIG. 3 where a down link to an off the aircraft system is used as block 320 to a flied flight plan 305 and to the optimization block 350 in Fig. 3) (see paragraph 24-32)… and the increased flight efficiency level onboard the aircraft, via a display device communicatively coupled to the processor” (see paragraph 28-34 and see FIG. 3 where the specific aircraft characteristics can provide a model that includes a drag of the aircraft) (see paragraph 28-34 and 51).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of SCOTTI with the teachings of WESTERVELT since WESTERVELT teaches that an aircraft  flight plan can be provided in block 205. Then an external cloud based computation can be made using the flight plan data in block 210 for a cost savings and a very efficient path.  Then a four dimensional optimized path of the aircraft from the remote cloud can be provided to the aircraft and the aircraft can be guided along to the improved 4D path with improved less drag for increased fuel efficiency.  For example, a lookup table or other pre-determined static values including averaged control data values (e.g., "economy" control speeds and altitudes, etc.) may be referenced by the 

Scotti is silent but Westervelt teaches “17.    The non-transitory, computer-readable medium of Claim 16, wherein the method further comprises:
establishing communication connections to avionics systems onboard the aircraft and to one or more remote servers, via a communication device communicatively coupled to the processor; 
obtaining the current aircraft trajectory and the current aircraft state, via the communication connections by the processor; and(see paragraph 5-10)
dynamically obtaining the real-time contextual data during the flight, via the communication connections by the processor, wherein the real-time contextual data comprises at least weather data, (see block 335) traffic data, (see block 330) visibility data (see paragraph 16), wind data (see paragraph 16), airport data (see p. 16) , aircraft
information, (see p. 49) and Notices to Airmen (NOTAMs) associated with the current aircraft trajectory.(see p. 24-32) (see block 325; see paragraph 46-51) (see block 360 where a 4d path is computed in FIG. 3 including elevation);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of SCOTTI with the teachings of WESTERVELT since WESTERVELT teaches that an aircraft  flight plan can be provided in block 205. Then an external cloud based 

Claims 18-19 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Scotti, Mario, Smart Cockpit, FOKKER 28 MK 100, and in view of U.S. patent Application Pub. No.: US 2018/0096608A1 to Westervelt et al. that was filed in 2016 and in view of Barney and in view of U.S. Patent No.: 8,335,601 to Sham. 

Scotti is silent but Sham teaches “18.    The non-transitory, computer-readable medium of Claim 16, wherein the method further comprises:
presenting the graphical elements associated with the optimized operating procedure via a lateral profile display onboard the aircraft; (see col. 7, lines 10-36)
wherein the lateral profile display is communicatively coupled to the processor, and wherein the display device further comprises the lateral profile display. ”.  (see FIG. 3, where the onboard client can provide a takeoff check list fault report to a ground based server and then obtain results; see col. 3, lines 1-30 and col. 5, lines 1-15 and 59 where the display device is a portable computing device having a display unit 214; see FIG. 3 where the device performs a lateral display 304-328 to the LRU 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of SCOTTI with the teachings of SHAM since SHAM teaches that an operating procedure (message blocks 304-328 of FIG. 3) of the aircraft can be performed by an integrated client system (figure 3) to test the aircraft and provide an indication of a fault to a portable computing device.  A display device can indicate a fault without any supervision and a remedial action can be taken for improved safety in an automated manner.   See abstract and col. 7, line 35 to col. 9, line 62 of Sham. 

Scotti is silent but Sham teaches “19.    The non-transitory, computer-readable medium of Claim 16, wherein the method further comprises:
presenting the graphical elements associated with the optimized operating procedure via a vertical profile display onboard the aircraft; (see col. 7, lines 10-36) (see FIG. 3, where the onboard client can provide 
wherein the vertical profile display is communicatively coupled to the processor, and wherein the display device further comprises the vertical profile display. (see FIG. 3, where the onboard client can provide a takeoff check list fault report to a ground based server and then obtain results; see col. 3, lines 1-30 and col. 5, lines 1-15 and 59 where the display device is a portable computing device having a display unit 214);
Displaying data via a vertical or a lateral profile absent unexpected results is 1 an aesthetic design changes and includes little patentable limitations. See MPEP sec. 2144.04. See also In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the 
Also, 2. changes in size and shape or proportion absent unexpected results is also not patentable distinct and has little patentable weight.  See MPEP sec. 2144.04. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of SCOTTI with the teachings of SHAM since SHAM teaches that an operating procedure (message blocks 304-328 of FIG. 3) of the aircraft can be performed by an integrated client system (figure 3) to test the aircraft and provide an indication of a fault to a portable computing device.  A display device can indicate a fault without any supervision and a remedial action can be taken 

Claim 20 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Scotti, Mario, Smart Cockpit, FOKKER 28 MK 100, and in view of U.S. patent Application Pub. No.: US 2018/0096608A1 to Westervelt et al. that was filed in 2016 and in view of Barney and in further in view of U.S. Patent No.: US7769501B2  to Allen. 

Scotti is silent but ALLEN teaches “20.    The non-transitory, computer-readable medium of Claim 16, wherein the method further comprises:
presenting the graphical elements via at least one of an avionics display and an Electronic Flight Bag (EFB) application display provided by the computing device; (see abstract and claims 1-15)
wherein the display device comprises at least one of the avionics display and the EFB application display. ” (see FIG. 2-5 and col. 4, line 55 to col. 6, line 60).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. sec. 101 as being directed to an abstract idea without significantly more.  Step 1: Are the claims are directed to an article, machine, manufacturing an article or a process.  Claim 1 is directed to a method operable on a computer.  Claim 11 is directed to a system that includes a computer with a display.  Claim 16 is directed to a non-transitory computer instruction.  These are all statutory classes of subject matter. 
Step 2: The claims recited an abstract idea.  Abstract ideas can be grouped as a mathematical concept, a mental process, and certain methods of organizing human activity can be an abstract idea.   The claims 
Step 2a: Do the claims have an integration into a practical application, or an additional element or combination that imposes a meaningful limit of the judicial exception such that the claim is more than a drafting effort to monopolize the exception.  These can include improvements to a technology, reducing or transforming an article to a different state or thing (MPEP 2106.05c), applying or using the judicial exception in some meaningful way beyond linking the use to a particular technological environment such that the claim is more than a drafting effort to monopolize the exception (see MPEP 2106.05€ and Vanda memorandum). Also limitations that are not indicative include adding the words apply it, or more mere instructions to implement the abstract idea on a computer, adding insignificant extra solution activity or a general linking or a field of use or a technological environment.   The claims do not as this is known in other commercial aviation above that when there is an engine failure the landing lights are automatically retracted so as to provide more distance or aircraft range when there is no engine operating.  See Scotti above.
Step 2b is the combination of the steps unconventional? Limitations of an inventive concept include improvements to the functioning of a computer, applying using a machine with the judicial exception, reducing the article to a different thing, applying the judicial exception in a meaningful way.  

Well understood,  routine and conventional changes are excluded under step 2a. See MPEP 2106.04(a). 
Improvements can be found in McRo where animation tasks were held to be improvements v. Affinity labs.  The feature that leads to the improvement must be in the claim. The claims are not as this is known in other commercial aviation above that when there is an engine failure the landing lights are automatically retracted so as to provide more distance or aircraft range when there is no engine operating. See Scotti above. 
A claim limitation can integrate a judicial exception by implementing the exception with a particular machine or manufacture that is integral to the claim. See MPEP 2106.05(b).  A generic computer that is specifically programmed does not automatically overcome the exception and it must integrate the judicial exception.
A claim limitation can integrate a judicial exception by using or applying the judicial exception beyond general linking the use to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the invention.  
(For Example 37 of the USPTO Guidance:   A method rearranging icons on a GUI by tracking the icons are selected or the amount of memory allocated to the icon, and then ranking the icons, and then placing those icons that are the most used next to or closest to the start icon of the computer based on the amount of use.  Step 1 does this claim fall into a statutory category?  Yes, the claim recites a method and a series of steps and is a process. Step 2A prong 1: is there a judicial exception recited and the specific limitations and if they are within the groupings of abstract ideas within the claim. Yes, the claims are directed to an abstract idea, of a method of organizing human activity or a mental process or a process of a concept in the human mind. The nominal recitation of a processor does not take it out of the mental process grouping.   Step 2A prong 2.  Is the judicial exception or combination provided claimed in a 
For example, Example 38, organizing patient records, Step 1: the claim is directed to a process and a series of steps; Step 2A it recites an abstract idea of organizing activity.  Step 2A prong two: Is there any additional element or combination of elements that recite more than the judicial exception or is more than an attempt to draft around the judicial exception.  The claims recite 1. Storing, 2. Remote access, 3. Converting by a content server, automatically generating a message, and transmitting data.  This combination of additional elements integrate the abstract idea into a practical application and the combination of elements recite an improvement over the prior art systems by allowing remote systems to share information in real time in a standardized format. Step 2A is no and the claim is eligible).  
For example, example 38 claim 2 step 2a prong one the claims recite 1. Storing providing access and messaging. This is a method of organizing human activity.   The claims recite performance of claim limitations using generic computer components but does not preclude the claim limitation from being in the certain methods of organizing human activity; this claim 2 recites an abstract idea; Step 2a, prong 2; are there any additional elements that apply on or rely on the judicial exception in a manner that provides meaningful limitations?  The claims recite storing information on a memory in a network based storage devices. The claim as a whole does not integrate the abstract idea into a practical application as they do not impose meaningful limits on the abstract idea as the components are at a high level of generality.  Step 2B are there elements or combination of elements that are more than the abstract of idea.  The claims recite networked memory. This is implementing the abstract idea on a generic computer.  Step 2B is no the claim does not provide the inventive concept and is not significantly more than the abstract idea and the claim is not eligible). See Alice and Electric Power Group v Alstom S.A. 
Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003). Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972).  And we have recognized that merely  presenting  the  results  of  abstract  processes  of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668